DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is responsive to Applicant’s after-final response filed 7/2/2021.  Claims 1-20 are pending.  Claims 6 & 14 were previously withdrawn from consideration.  

Election/Restrictions
Claims 1 & 15 are allowable in view of the examiner’s amendment below. The restriction requirement, as set forth in the Office action mailed on 6/19/2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 6/19/2021 is fully withdrawn.  Claims 6 & 14, directed to non-elected species, are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Response to Arguments
Applicant’s arguments concerning the rejection of claims 1 & 15 are unpersuasive but are moot in view of the examiner’s amendment herein.
Applicant’s arguments with respect to the rejection of claims 3 & 16 have been fully considered and are persuasive.  The rejection of claim 3 is withdrawn and the subject matter of claim 3 is 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Alison Davis on 7/14/2021.
The application has been amended as follows: 
IN THE CLAIMS:

1.            (Currently Amended) An engine comprising:
                a stripping gas source;
                a combustion section; and
                a fuel oxygen conversion unit positioned upstream of the combustion section, the fuel oxygen conversion unit defining a stripping gas flowpath in airflow communication with the stripping gas source and comprising
                a contactor defining a fuel inlet, a gas inlet in airflow communication with the stripping gas flowpath, and a fuel gas mixture outlet; and
                a fuel gas separator defining a fuel gas mixture inlet for receiving a fuel gas mixture from the contactor, a liquid fuel outlet, and a stripping gas outlet;
                wherein substantially all of the stripping gas flow flowing through the stripping gas outlet of the fuel gas separator is exhausted from the fuel oxygen conversion unit;
                wherein the stripping gas flow through the stripping gas flowpath is a non-recirculated stripping gas flow such that the stripping gas flow passes through the fuel gas separator only once.

3.            (Canceled)

15.          (Currently Amended) A fuel delivery system for an engine, the engine comprising a stripping gas source and a combustion section, the fuel delivery system comprising:
a fuel oxygen conversion unit configured to be positioned upstream of the combustion section of the engine, the fuel oxygen conversion unit defining a stripping gas flowpath configured for airflow communication with the stripping gas source of the engine, the fuel oxygen conversion unit comprising
a contactor defining a fuel inlet, a gas inlet in airflow communication with the stripping gas flowpath, and a fuel gas mixture outlet; and
a fuel gas separator defining a fuel gas mixture inlet for receiving a fuel gas mixture from the contactor, a liquid fuel outlet, and a stripping gas outlet;
wherein substantially all of the stripping gas flow flowing through the stripping gas outlet of the fuel gas separator is exhausted from the fuel oxygen conversion unit;
wherein the stripping gas flow through the stripping gas flowpath is a non-recirculated stripping gas flow such that the stripping gas flow passes through the fuel gas separator only once. 

16.          (Currently Amended) The fuel delivery system of claim 15, wherein the stripping gas source is a compressor section of the engine

Reasons for Allowance
Claims 1-2 & 4-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Applicant’s argument that stripping gas in Laboda flows through the fuel gas separator more than once is persuasive (even though a very small portion of the stripping gas is fed back through in Laboda while the vast majority is not, the portion that is recycled is still part of the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT J WALTHOUR whose telephone number is (571)272-4999.  The examiner can normally be reached on Monday-Friday, 10 a.m.-6 p.m. Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on (571) 272-4828.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SCOTT J WALTHOUR/Primary Examiner, Art Unit 3741